Citation Nr: 1433534	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from July 1967 to July 1971 and September 2001 to October 2001, with additional service in the Air Force National Guard.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

A low back disability was not manifested in service or for many years thereafter, and is not shown to be otherwise related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A June 2009 (prior to the initial adjudication of the claim) letter notified the Veteran of the evidence needed to substantiate his claim; informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing private records or any necessary releases [for private records] and enough information to enable VA to request them; and informed him of how ratings and effective dates are assigned.  

As the Veteran's STRs are incomplete, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was apprised of this by a letter in October 2009, wherein he was advised to submit any copies of STRs in his possession or any documents that could substitute for STRs (e.g., "buddy" certificates, letters/photographs contemporaneous with service, and insurance/employment physical examinations).  The Veteran has not identified any additional available evidence, such as private medical records, that remains outstanding. 

The Veteran was afforded a VA examination in November 2009 and an addendum opinion was provided in April 2013.  The Board finds that these reports (cumulatively) are adequate for rating purposes, as they reflect review of, and familiarity with, the record and contemplate the relevant medical evidence and lay assertions therein, and include notation of all pertinent clinical findings and rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist in met.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the AVLJ explained the issue on appeal, and also suggested the submission of any additional evidence necessary to substantiate his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

During the March 2014 Board hearing, the Veteran waived initial RO review of any newly submitted evidence, to include evidence contained in the Veteran's virtual record.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: A current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a). 

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue on appeal.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The available STRs show the Veteran sought treatment for back pain in January 1969; an acute strain was assessed.  A later January 1969 record notes the Veteran continued to experience back pain.  A February 1969 STR notes the Veteran reported back pain when bending or sitting for the prior 2 days; it was noted that the Veteran re-strained his back.  In March 1969, the Veteran reported his back was better, but not pain free.  In May 1969, the Veteran reported a backache when lifting or climbing; the impression was a muscle spasm.  Finally, in May 1971, the Veteran sought treatment for dizziness and also reported low back pain.

In February 2002, the Veteran sought emergency treatment for back pain.  In March 2002, a private treatment record shows that the Veteran complained of low back pain after lifting a heavy box at work.  Notably, while the Veteran has additional service in the National Guard, this injury came as a result of his civilian employment with the National Guard as an aircraft mechanic, and not while on a period of ACDUTRA or INACDUTRA.  A March 2002 MRI shows degenerated L3-4 and L4-5 discs. 

A June 2006 private treatment record indicates the Veteran sought treatment for back pain; a muscle strain/spasm was assessed.  November 2007 and August 2008 private treatment records show the Veteran sought treatment for back pain.  An August 2008 MRI shows an extruded disc at L3-4.  A September 2008 private treatment record notes the Veteran reported longstanding low back pain, but that he injured his back picking up a commercial shredder about one month prior.  In September 2008, the Veteran underwent a microtubular disckectomy, L3-4.

SSA records indicate the Veteran is disabled due to a back condition from October 2008. 

On November 2009 VA examination, the Veteran reported initially injuring his back in service in 1969.  He was able to return to his regular military duties until discharge.  He reported developing low back pain in the late 1970s when he became a full-time technician.  He reported intermittent dull pain in his low back with occasional radiation down his left leg.  November 2009 X-rays showed mild narrowing, L3-4 and L5-S1 disc spaces and facet arthropathy, L4-5 and L5-S1.  The examiner opined that the Veteran's low back disability was not related to his complaints in service.  He explained that, "according to the Veteran's history he was able to resume his regular military duties for 4 years after his back strain in 1969.  Therefore, his back strain in 1969 did not result in longstanding pain, nor is it associated with any current disability."

An October 2010 statement from private provider Dr. K. L. states that after reviewing Veteran's medical records, it is more likely than not that his low back problems began in service.  Dr. K. L. noted that the Veteran's back has gotten progressively worse and that he has been awarded Social Security Disability.

A February 2012 statement by the Veteran indicates that he injured his back in the early 1970s but that he did not report ongoing pain at the time so as to not be ineligible for the National Guard.  He reported that he postponed treatment until his MRI in 2002 diagnosing degenerative disc disease (DDD) when he had been told that there was evidence of an old injury.  On his Substantive Appeal, he suggested the earlier VA examination was inadequate as it did not fully consider the 1969 injury documented in his STRs. 

On April 2013 VA addendum opinion, the examiner gave a thorough review of the Veteran's medical history including instances of treatment for back pain in service, private treatment diagnosing DDD, and the October 2010 statement by Dr. K. L.  The examiner opined that it is less likely than not that the Veteran's current back disability is related to his complaints in service.  He noted the Veteran's DDD was mild and indicated that it was most likely a result of wear and tear which occurs with aging.  He also noted there have been no studies linking a strain or sprain to the development of DDD. 

A March 2014 statement from the Veteran's daughter notes that the Veteran continues to experience back pain and that she has seen her mother help him dress in the morning for a long time.  She noted her belief that the Veteran's duties in service did a great deal of damage to his back.  A March 2014 statement from the Veteran's wife reported the Veteran's complaints of back pain during and after service, and indicated that after service, the Veteran was employed by the National Guard doing similarly demanding work.

At the March 2014 Board hearing, the Veteran reported injuring his back in service and experiencing frequent back pain.  He reported seeing a massage therapist for relief and that he has difficulty standing or sitting for prolonged periods of time. 

Arthritis of the spine is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the Veteran has been diagnosed with degenerative changes of the spine, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After a review of all of the evidence, the Board finds that the preponderance of the evidence is against a finding of arthritis in service or within the first post-service year, is against a finding of continuity of symptomatology; and is against a finding that the current degenerative changes of the spine or other low back disorder are related to service.  

There is no post-service medical evidence of a low back disability, to include arthritis, until 2002, approximately 31 years after the injury in service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  This intervening lapse of so many years between his separation from military service and the first documented post-service manifestation of a back disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The first treatment for back problems in the record occurred many years after service (during which the Veteran was engaged in physically demanding employment). 

Although the lay statements by the Veteran and his family members are competent for purposes of showing that the Veteran came home from service with complaints relative to his back, and that those complaints continued, they are not competent for purposes of establishing a nexus between the currently shown disabilities of his back, and in-service or post-service symptomatology.  Because internal joint problems, like degenerative joint and disc changes, are not capable of lay observation-and, in fact, require medical diagnostic testing to identify-they are not the type of disabilities for which lay evidence is competent.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 497-98 (1997) (although lay evidence was sufficient to show an in-service fall and post-service symptomatology, it was not sufficient to show that arthritis diagnosed after service was related to the in-service fall).  Consequently, and because none of these individuals is shown to be other than a layperson without medical training or expertise, their assertions, to the extent they are offered to prove nexus, have no probative value.

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  The Board finds the November 2009 and April 2013 VA examination and addendum opinion are entitled to great probative weight, as they took into account a thorough review of the Veteran's claims file and medical history, in addition to a physical examination complete with diagnostic imaging, and includes a historically accurate explanation of rationale that cites to factual data.  

The Board finds Dr. K. L.'s October 2010 opinion to be much less probative and persuasive because it was not based on a thorough review of all the evidence of record but instead was based predominantly on the Veteran's self-reported history and available medical records.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Dr. K. L. did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time post service during which the Veteran was engaged in physically demanding employment.  The opinion offers no rationale as to how the Veteran's back disability is related to service stating only that his disability has progressed and that he is now entitled to Social Security benefits.  

The etiology of an insidious process such as degenerative disc disease and whether or not it is related to a remote injury is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter.  The Veteran's relatives who submitted statements in support of this claim are likewise laypersons lacking the training or expertise to offer probative opinions in the matter.  The 31 year post service interval during which there is no competent medical evidence that the Veteran received treatment for a low back disability is significant as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by his lay observations. 

Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.


ORDER

Service connection for a low back disability is denied.


____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


